Citation Nr: 1131256	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of bilateral leg fractures (bilateral leg disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in January 2011.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Throughout her claim, the Veteran has maintained that she injured her legs while in service.  Indeed, during the January 2011 hearing, she testified that after her injury, she reported to sick call where X-rays were taken.  At that time, she was informed that she had fractures in her legs.  Hearing transcript at 5.

In this regard, the Board notes that the Veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Also, during the hearing, the Veteran indicated that she would be submitting medical records from Denver Health Westside Clinic, where she was being treated and which included magnetic resonance imaging (MRI) results revealing bilateral leg fractures.  Hearing transcript at 10.  While a waiver of RO consideration of the evidence and Authorization and Consent of Release of Information form are of record, the treatment reports from Denver Health Westside Clinic were not associated with the claims file.  Upon Remand, these records should be obtained and included in the claims file.

The Veteran further testified that she has had continuing pain in her legs since between 2002 and 2004.  Id. at 8.  As mentioned above, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation at least indicates a current disability.

As such, based on the very low threshold in McLendon, as well as recent cases from the Court, including evidence of an indication of a current disability and an in-service injury, the Board finds an indication that the Veteran's bilateral leg disability is related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from Denver Health Westside Clinic pertaining to the Veteran's bilateral leg disability (if any), and associate the records with the claims file.  If no records are available, a negative response should be obtained and associated with the claims file.

2. Schedule the Veteran for a VA examination of her bilateral legs.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of the any disability found should be evaluated.  If no disability of the bilateral legs is found, the examiner should so state.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral leg disability (if any) was caused or aggravated by her military service from January 1982 to June 1982.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

3. Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, she and her representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


